Wedell, J.
(dissenting in part): Time will not permit writing an exhaustive opinion and I do not deem that necessary in order to state my general views on questions concerning which I differ with the majority. I do not concur in that part of the opinion which holds that the general verdict against The Union Electric Railway Company must be set aside. In my opinion the special findings of the jury and the evidence in the case do not compel that result- If that view is sound the general verdict, of course, must stand.
In my approach to the questions before us finding No. 13 may be set aside without affecting the general verdict. I do not agree, however, that it must be set aside on the record before us. I assume the trial court instructed on the phase of the case covered by that finding or it would not have permitted that question to be asked. The instructions are'not before us. They are not objected to and they became the law of the case. I shall, however, not consider finding 13 as I do not consider it necessary to uphold the general verdict. I agree findings 3, 4 and 5 absolve the railway company of alleged failure to have the advancing freight car lighted and that findings 7 and 12 absolve the railway company of alleged negligence in failing to have an employee stationed at or near the front (east) end of the boxcar.
Having concurred in the majority opinion with respect to the matters designated there remains for determination, first, the question whether the track bed was defective or unsafe for the purpose of automobile travel. It is admitted the condition had existed for a long time prior to the collision. The jury was permitted to view this rail and track bed. It expressly found it to be defective and unsafe. (Findings 2, 6 and 11 [a].) I agree those findings must be read and construed together. That, however, is not the end of our duty. Those findings must be considered with other testimony which supports the general verdict but concerning which the jury was not asked to make specific findings. That evidence inheres in the general verdict. It will be discussed presently. In my opinion findings 2, 6 and 11 (a) are not inconsistent with the general verdict, and when considered with the testimony with respect to which no special questions were asked they clearly support the general verdict. In other words, in view of the record before us, I do not think we can substitute our judgment for that of the jury and say, as a matter of law, that the rail and track bed were not unsafe for automobile travel.
*143■ No exact or precise general rule can be laid down by courts which will determine what constitutes a defect, or unsafe condition, in every conceivable case. Every case of this character, therefore, must ultimately stand on its own bottom. A depression of the same identical dimensions may not constitute an actionable defect at one place and under certain circumstances as to one party, and yet it may constitute a grave and seriously unsafe condition at the same place under somewhat different circumstances as to another party. For example, a depression of one and one-half inches or even three inches in a railway bed in the middle of a street, which is not designed or intended for travel by pedestrians, may not constitute an actionable defect as to such a traveler. Furthermore, if a pedestrian nevertheless uses such portion of the street, he can far more readily observe the conditions and easily lift his feet over the depression. A street, including a railroad track thereon, is expressly designed for travel by motor vehicles and should therefore be so constructed and maintained as to be reasonably safe for the operation of such vehicles. The principle of law here involved has been clearly recognized in cases which hold that parkways are not primarily designed as thoroughfares for pedestrians as are sidewalks and crosswalks and that a greater degree of care is required to maintain sidewalks in a reasonably safe condition for pedestrians than is required with respect to parkways which pedestrians are not expected to use much. (Register v. City of Pittsburg, 139 Kan. 753, 33 P. 2d 173; Mead v. City of Coffeyville, 152 Kan. 799, 803, 107 P. 2d 711.) It, of course, does not constitute negligence for vehicles to enter upon a track bed in- a street in order to pass a ear. No act is more common and railway companies well know that fact. But a driver sitting behind a steering wheel cannot so readily observe the condition of tracks from the rear of another car which he is about to pass. Nor can he, when he observes a groove next to a rail in which the wheels of his car have become lodged, promptly lift the car out of the groove and set it over the rail in order to escape a collision with an oncoming vehicle. That fact is too plain, realistic and inescapable to require argument.
Some witnesses estimated the deepest part of the groove just inside of the north rail to be greater than three inches but that is the depth the jury found it to be and we must accept that finding. That finding, however, was only a part of the condition of the track bed. Bricks on the inside of the north rail were loose and worn. Plain*144tiff’s testimony disclosed that at the widest place the groove between the north rail and the brick pavement in the vicinity of the collision was four and one-half inches wide. The jury was not asked concerning the width of this groove but that fact concerning the defective track bed inheres in findings 6 and 11 (a), and in the general verdict in favor of the plaintiff.
The testimony of Curtis, the driver of the car in which plaintiff was riding, was that the left, or south, wheels were against the inside of the north rail and slid forward when he attempted to cut the car to the north. That is the reason he could not get over the north rail. He observed the streetcar when it was seventy-five feet away. He then cut the car to the north just as sharp as it would turn. He said: “The front wheel and the hind wheel caught on the rails as I started to turn, and slid forward.”
Cornett testified:
“When we got in front of Mathis’ the car started sliding forward and we could not get off the track. The front wheel caught on the north rail and kept on sliding, when the front wheel broke loose the back wheel caught, and before we had a chance to get off the street car hit us.”
In view of this realistic situation I am not willing to say, as a matter of law, that the jury was wrong in finding — “The street between the rails was defective and unsafe at the place where the collision occurred.” (Finding 11 [a].)
The jury actually viewed the rail and rail bed. In view of what the jury actually may have observed, considered in conjunction with the testimony of plaintiff’s witnesses, I cannot agree that finding No. 11 (a) constitutes a mere conclusion and is based upon no competent evidence.
The jury may well have believed the testimony of defendant’s engineers that the proper depth of the flangeway for the wheels of its cars was one and one-half inches, but what does that fact have to do with the proper height of the brick pavement between the flangeways of the two rails? What does that fact have to do with a groove four and one-half inches wide on the inside of the rail? If the brick pavement had been level with the top of the rails and the width of the groove inside of the north rail had been only sufficiently wide to accommodate the flange on defendant’s streetcars or boxcars, it would have made little or no difference how deep the flangeway was, up and down. The tires on the plaintiff car under those circumstances could not have dropped down into the groove. It was *145the combination of the depth and width of this groove which permitted the tires to settle in the groove and against the rail, thus making it impossible to extricate the car in time to prevent the collision.
Was plaintiff, or the driver of the car, guilty of negligence which barred plaintiff’s recovery. I do not think we can answer that question in the affirmative, as a matter of law. The jury found plaintiff was not guilty of negligence which contributed to her injury. (Finding 14.)' It is true that finding is general in character but it is in harmony with the general verdict and both must stand unless other specific findings of ultimate fact are so inconsistent therewith as to compel us to set them aside. I do not think the jury made such specific findings. In my opinion findings 5, 8 and 10, relied upon by the majority, do not compel or justify such a result. Those findings merely disclose the lights on defendant’s boxcar could have been seen for a distance of 600 feet and that plaintiff said or did nothing to warn the driver of the approaching cars.
If the driver of the car in which plaintiff was riding was not guilty of negligence, as a matter of law, then manifestly a recovery by plaintiff is not barred. What conduct of the driver bars recovery, as a matter of law? The driver testified he passed the car in front of them when it was approximately 200 feet east of Buckeye street. At that moment defendant’s train was, of course, a considerable distance west of Buckeye street because it was traveling east and the collision occurred west of Buckeye street. It is, therefore, clear the collision did not occur while the plaintiff car was passing the ear in front of it. In fact the collision did not occur until after the plaintiff car had traveled a short distance to the west side of Buckeye street. Obviously on the basis of this testimony the driver of the car was not guilty of negligence, in passing the car in front of him, which barred recovery as a matter of law. Was he guilty of such negligence thereafter? I think he was not. He testified the streetcar was about seventy-five feet away from him when he first observed it and that it was then approximately seventy-five feet west of Buckeye street. The jury expressly found the automobile had been traveling on the streetcar track for a distance of eighty-five feet before the collision occurred. (Finding 1.) In a distance of seventy-five feet, which was the distance the streetcar was west of the plaintiff car when the streetcar was first observed, the plaintiff car clearly had ample space to turn from the track and would *146have succeeded in doing so except for the fact the south wheels of the car kept sliding forward against the north rail. It therefore follows that failure of the driver of the plaintiff car to see the lighted boxcar sooner cannot, as a matter of law, be said to have been the proximate or legal and efficient cause of the collision. Assuming contributory negligence of plaintiff or negligence of the driver of the car in which she -was riding, although not pleaded by the defendant railway company, could be taken advantage of on defendant’s demurrer to plaintiff’s evidence, the demurrer was properly overruled as the case presents factual questions which only the jury could decide. It decided them. It is not contended the instuctions given by the trial court were in any particular improper or inadequate to cover every issue raised by the pleadings or properly presented by the evidence. The instructions, therefore, became the law of the case.
In passing I may say the fact that the jury found the city not negligent, although that finding may be wholly inconsistent with its finding against the railway company, presents no -legal basis for setting aside the verdict properly rendered against the railway company. That principle is too well settled to require citation of authority. The railway company did not ask for a new trial and, in my opinion, the verdict and judgment against it must stand.
Hoch, J., joins in the foregoing dissenting opinion.